DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodosios Kountotsis on 05/21/2021.
The application has been amended as follows: 
Regarding Claim 8, on line 5-6 delete the language “converting, via a first converter, the sequence of source graphemes into a sequence of source phonemes”. Furthermore, on line 8, delete the language “via a second converter” and insert --via a first converter--. Furthermore, on lines 10-12, delete the language “, the source language dictionary feeding both the first and second converters and the loanword dictionary feeding only the second converter to divide the estimation into two conversions”. On line 13, delete “via a third converter” and insert -- via a second converter--. Furthermore, on line 14 after the “target language” insert --, the target language dictionary feeding both the first and second converters and the loanword dictionary feeding only the second converter to divide the estimation into two conversions--. 
Allowable Subject Matter
	Claims 1, 4-8 and 10-13 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to a method for determining sequences of target phonemes corresponding to loanwords using two converters, one grapheme to phoneme converter and one phoneme to phoneme converter. The claim limitation pertaining to generating, by using a recurrent neural network language model of the target language trained by a backpropagation through time (BPTT) algorithm, a score corresponding to an occurrence probability associated with linguistic acceptability for each of the plurality of candidate sequences of target phonemes with respect to the target language is not explicitly taught by the prior art of record. Maergner teaches the use of two converters, a grapheme to phoneme converter and phoneme to phoneme converter to improve speech recognition of named entities. However, Maergner fails to teach the use of a recurrent neural network language model to generate a score of the occurrence probability associated with linguistic acceptability for each of the candidate sequences. Wang teaches methods for text to pronunciation conversion including the scoring of chunk candidates based on their occurrence probabilities. However, Wang fails to mention specifically a recurrent neural network language model trained by a back propagation through time (BPTT) algorithm. For these reasons, the cited prior art of Maergner and Wang, alone or in combination do not fairly teach the claimed combination of features. Therefore, claims 1 and 4-7 are deemed allowable over the cited prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/
Examiner, Art Unit 2658